DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 7/19/22 has been entered.

3.	Claims 21-22 are newly added.  Claims 1, 6, 13, 15, and 20-22 are pending.  Claims 2-5, 7, 9-12, 14, 16-19 remain withdrawn.  
	
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “modifying audio associated with an identified object such that audio associated with the identified object that is received by the second computing device matches a color of the identified object that is displayed on the second computing device.”  It is not clear how audio associated with the identified object “matches” a color of the identified object.  Claim 6 as amended does help to clarify the issue by specifically reciting that a text description displayed on the second computing device matches audio of the first computing device that describes the identified object; however, the phrase “audio of the first computing device” is still vague because it is not clear whether the audio is being played by the first computing device or whether it is a file associated in some way with the first computing device but stored or played elsewhere.  Also please note that claim 6 is missing an article such as “a” in front of “text description.” 
Thus claims 1 and 6 are vague and ambiguous.  For purposes of examination, the recitation will be interpreted as modifying audio such that its transcription matches a text description of the color of the identified object.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6, 8, 13, 15, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 2018/0182396) and Raitio et al (US 2017/0345411).

7.	Regarding claim 1, An shows a computer-implemented method comprising identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.  An does not show modifying audio associated with an identified object such that audio associated with the identified object that is received by the second computing device matches a color of the identified object that is displayed on the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with an identified object such that (the description of) the audio associated with the identified object received by the second computing device matches a text description of the identified object shown in the interface of the second computing device, in order to match the audio to the text description (para 169 – the actual audio is modified such that a transcription of it would now match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  As noted above, An shows the setting identifying the color for the speaker object in para 60, 74.  Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  Thus in combination with An, this would include modifying the audio so that it would match the text description of the color setting of the object.

8.	Regarding claim 6, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, as noted above, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

9.	Regarding claim 8, An shows a computer program product with computer readable storage media (para 8, 59, 69 – note the storage media) storing instructions comprising: identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.  An does not show modifying audio associated with an identified object such that the audio associated with the identified object received by the second computing device matches a text description of the identified object shown in the interface of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with an identified object such that the audio associated with the identified object received by the second computing device matches a text description of the identified object shown in the interface of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

10.	Regarding claim 13, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

11.	Regarding claim 15, An shows a computer system with computer processors and computer readable storage media (para 8, 59, 69 – note the processing unit and storage media) storing instructions comprising identifying display settings of a first computing display and a second computing display of a plurality of computing display (Figure 7 – see displays 21 and 22, and note the setting identifying the color for the speaker object in para 60, 74); identifying objects to be displayed by the first computing device and viewed on the second computing device (again note in Figure 7 the speaker object in each display 21 and 22 which is identified to be displayed and emphasized); generating a mapping of the identified objects that do not match in appearance based on the identified display settings of the first computing device and the second computing device (para 73-74 – the speaker tag maps the speaker objects according to the setting of the speaker, and determines they are not matching in color).  An does not go into the details that the displays are in fact separate devices, but do show reproducing the input information for a speech interface in two different displays (Figures 6-8, para 60, 73-74).  Furthermore, Raitio et al shows reproducing input information for a speech interface for two different displays where in fact both displays are separate devices (see Figure 4B, para 150 – the input information is in fact reproduced into two separate device displays for convenience and flexibility.  Note this is for a speech interface and in accordance with settings as in para 149, 151).  It would have been obvious to a person with ordinary skill in the art to use two separate devices for the two separate displays in An, because it would provide convenience and flexibility when inputting and viewing information.  An does not show modifying audio associated with an identified object such that the audio associated with the identified object received by the second computing device matches a text description of the identified object shown in the interface of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with an identified object such that the audio associated with the identified object received by the second computing device matches a text description of the identified object shown in the interface of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

12.	Regarding claim 20, An does not show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, but does show matching audio and a text description (see para 74, Figure 8 and note how the text speaker label is modified, as well as the text output). Furthermore, Raitio et al show modifying audio associated with each identified object such that the modified audio matches a text description of the identified object, according to the identified display settings of the second computing device, in order to match the audio to the text description (para 169 – the audio is modified to match the text description according to the correction settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

13.	Regarding claim 21, the first and second computing devices have respective system settings that are different (Raitio para 140-152 show the two devices, each with their own settings).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide a flexible and efficient environment in which to match the audio and a text description.  

14.	Regarding claim 22, the modifying of audio, as described in claim 1, occurs in near real time (Raitio para 169 suggests the audio modification happens right when the corrective action is needed).  It would have been obvious to a person with ordinary skill in the art to have this in An, because it would provide an efficient way to match the audio and a text description.  

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Liu (US 2019/0279622) modifies text to match an audio output.
b) Mochida (US 2017/0185587) determines whether speech input matches a text according to a setting.
c) Iten (US 8,499,256) modifies a color setting for an icon and may modify audio properties associated with the icon.

16.	Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.  Regarding the 112 rejection for claims 1 and 6:  It is still not clear how to “match” audio to a color.  Applicant argues as if claims 8 and 15 also had a 112 rejection but they do not.  Indeed for purposes of examination, claims 1 and 6 which are rejected, have been interpreted in light of claims 8 and 15, namely that the audio is matching a text description.  If applicant means something different, such as detecting the color of the identified object and modifying audio to transmit the name of the color as a cue, then this needs to be clearly brought out in the claim recitation.  
Regarding the 103 rejection: Regarding claim 1, Applicant argues that the claim features pertain to modifying audio and alleges that An does not show this.  However, Raitio is brought in to show modifying the audio.  Applicant attempts to analyze some of An’s techniques when arguing An does not modify audio, but applicant does not address the portions of Raitio cited in the Action to show this feature.  Applicant attempts to argue that the claim recitation is different than the prior art by alleging that the audio is modified in near real time but note that this is not recited in the claim language.  Furthermore, Raitio para 169 suggest the audio modification happens right when the corrective action is needed; it does not matter if it uses any preprocessed audio – the actual correcting process (which uses preprocessed portions of audio) happens dynamically, just as is claimed.  Regarding claims 8 and 15, as mentioned in the previous Action, Raitio indeed does show modifying audio associated with an identified object such that the audio received by the second computing device will match a text description shown in the second computing device.  See para 169.  The audio is in fact modified by the verification module which will correct portions of recorded speech.  Five lines from the bottom of para 169 states “Verification module 606 generates verified recorded speech and a verified corpus of text by modifying the recorded speech and/or the reference corpus of text based on the received corrected portions of the corpus of text and corrected portions of recorded speech,” and thus the audio itself may be modified to match the text.  It doesn’t matter how the audio is modified or from what source the modified audio is derived, because the claim language do not go into any of those details at all.  If applicant means anything more than this, then this needs to be brought out in the claim language.  Specifically, if applicant means that a color is detected and that audio is produced to transmit the name of the color as a cue, then this needs to be specifically brought out in the claim language.  Regarding claims 21-22, the Action describes how those features are shown in the prior art.  Indeed, Raitio does show the near real time, and the two different computing devices each with their own settings, as explained in the Action.
Please note, Applicant’s Representative is welcome to contact Examiner before filing the next response, so as to at least overcome the 112 issue, as well as further discuss the features of the invention with respect to the prior art.  

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEVEN P SAX/           Primary Examiner, Art Unit 2174